EXHIBIT 21 – SUBSIDIARIES OF OUR COMPANY AMERICAN AXLE & MANUFACTURING HOLDINGS, INC. Subsidiary Organized Under Laws of % Owned by Immediate Parent (1) American Axle & Manufacturing Holdings, Inc. Delaware American Axle & Manufacturing, Inc. Delaware 100 % Colfor Manufacturing Inc. Delaware 100 % MSP Industries Corporation Michigan 100 % AccuGear Delaware 100 % Oxford Forge, Inc. Delaware 100 % DieTronik Delaware 100 % AAM International Holdings, Inc Delaware 100 % AAM Comercio e Participacoes Ltda. Brazil 99.99 %(2) AAM do Brasil Ltda Brazil 99.86 % AAM Mauritius Holdings Ltd Mauritius 100 % Changshu AAM Automotive Driveline High Technology Manufacturing Co., Ltd. China 100 % American Axle & Manufacturing Korea, Inc. Korea 100 % AAM Services India Private Ltd. India 99 %(2) AAM Poland Sp. z o. o. Poland 100 % Albion Automotive (Holdings) Limited Scotland 100 % Albion Automotive Limited Scotland 100 % AAM Europe GmbH Germany 100 % AAM Sona Axle Private Limited India 49 %(3) AAM India Manufacturing Corporation Private Limited India 99 %(2) American Axle & Manufacturing (Thailand) Co., Ltd. Thailand 100 % AAM Luxembourg S.á r.l. Luxembourg 100 % AAM International S.á r.l. Luxembourg 100 % AAM Mexico Holdings LLC Delaware 100 % American Axle & Manufacturing de Mexico Holdings S. de R.L. de C.V. Mexico 99.99 %(2) American Axle & Manufacturing de Mexico S. de R.L. de C.V. Mexico 99.99 %(2) AAM Maquiladora Mexico S. de R.L. de C.V. Mexico 99.99 %(2) (1) All subsidiaries set forth herein are reported in our financial statements through consolidations; there are no subsidiaries omitted from this list. (2) Remaining shares owned by the Company or its subsidiaries. (3) 21% of the remaining shares are owned by American Axle & Manufacturing, Inc.
